Title: From Thomas Jefferson to John Bankhead Magruder, 11 December 1825
From: Jefferson, Thomas
To: Magruder, John Bankhead


Dear Sir
Monticello
Dec. 11. 25.
In answer to your question of yesterday, so far as respects tuition and board, it must be a matter of compromise between yourself and the Professors and Hotel keepers. their taking you for half a year would not at all lessen the number of those engaging with them for the whole year. but as to University rent the question would be whether it would be for the interest of the institution to rent it’s apartments for part of a year, and risk their being unemployed during the residue, when they are sure of tenants enough for the whole year? I suppose it would not; but will lay the question before the board of Visitors at their meeting tomorrow. Accept my assurances of esteem and respectTh: J